In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                      Filed: August 11, 2021

*************************
CHERYL DAVID, as personal                   *     No. 17-1554V
representative of the estate of             *
FRANCES LABONTE,                            *
                                            *     Special Master Sanders
                       Petitioner,          *
v.                                          *
                                            *
SECRETARY OF HEALTH                         *     Decision on Proffer; Damages; Influenza
AND HUMAN SERVICES,                         *     (“Flu”) Vaccine; Guillain-Barré
                                            *     Syndrome (“GBS”)
                       Respondent.          *
                                            *
*************************
Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.
Kyle E. Pozza, U.S. Department of Justice, Washington, DC, for Respondent.

                               DECISION AWARDING DAMAGES1

       On October 18, 2017, Frances Labonte (“the decedent”) filed a petition for compensation
under the National Vaccine Injury Compensation Program2 (“Vaccine Program” or “Program”).
42 U.S.C. § 300aa-10 to 34 (2012). The decedent alleged that the influenza (“flu”) vaccine she
received on October 28, 2014, caused her to develop Guillain-Barré Syndrome (“GBS”). Pet.at 1,
ECF No. 1.

        Respondent filed his Rule 4(c) report on October 23, 2018. Resp’t’s Report, ECF No. 34.
Respondent stated that Petitioner fulfilled the requirements set forth in the Vaccine Injury Table
and the Qualifications and Aids to Interpretation and recommended compensation in this case. Id.
at 1, 3. Respondent specified that “[t]he scope of damages to be awarded is limited to [the
decedent’s] GBS and its related sequelae only.” Id. at 3. He noted that “Petitioner did not allege,

1
  This decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the Decision will be available to anyone with access to
the Internet. In accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete
medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the
rule requirement, a motion for redaction must include a proposed redacted decision. If, upon review, the I
agree that the identified material fits within the requirements of that provision, such material will be
deleted from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755 (“the Vaccine Act”
or “Act”). Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
nor would the current record support that [the decedent’s] GBS caused or contributed to her death.”
Id. at 3 n.1. On June 3, 2021, I issued a Ruling on Entitlement consistent with Respondent’s Rule
4(c) report. ECF No. 70.

        On July 26, 2021, Respondent filed a Proffer on Award of Compensation (“Proffer”). ECF
No. 72. Based on the record as a whole, the undersigned finds that Petitioner is entitled to an award
as stated in the Proffer.

        Pursuant to the terms stated in the Proffer, attached as Appendix A, the undersigned awards
Petitioner:

    A. A lump sum payment of $225,000.00 [for pain and suffering] in the form of a
       check payable to [P]etitioner on behalf of the estate of [the decedent]; and

    B. A lump sum payment of $101,800.14 representing compensation for
       satisfaction of the Commonwealth of Massachusetts Medicaid lien, in the form
       of a check payable jointly to [P]etitioner and:


                                  Commonwealth of MA – EOHHS
                                     ESTATE RECOVERY
                                        P.O. Box 417819
                                     Boston, MA 02241-7819

        Petitioner agrees to endorse the check to “Commonwealth of Massachusetts –
        ERU” for satisfaction of the Medicaid lien.


Id. at 2–3. The parties agree that “[t]he above amounts represent all elements of compensation to
which [P]etitioner would be entitled under 42 U.S.C. § 300aa-15(a). Id. at 2.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
court SHALL ENTER JUDGMENT herewith.3



        IT IS SO ORDERED.
                                                           s/Herbrina D. Sanders
                                                           Herbrina D. Sanders
                                                           Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice
renouncing the right to seek review.

                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

*************************************
CHERYL DAVID, as personal           *
Representative of the Estate of     *
FRANCES LABONTE, deceased,          *
                                    *
                     Petitioner,    *                 No. 17-1554V
                                    *                 SPECIAL MASTER
v.                                  *                 HERBRINA D. SANDERS
                                    *
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
                     Respondent.    *
*************************************

                       PROFFER ON AWARD OF COMPENSATION

      On October 23, 2018, respondent filed a Vaccine Rule 4(c) report concluding that Frances

Labonte suffered an injury that is compensable under the National Childhood Vaccine Injury Act

of 1986, as amended, 42 U.S.C. §§ 300aa-10 to -34, that is, Guillain-Barré syndrome (“GBS”),

as defined in the Vaccine Injury Table. 1 Accordingly, on June 3, 2021, the Special Master issued

a Ruling on Entitlement.

I.    Compensation for Vaccine Injury-Related Items

       A. Pain and Suffering

      Based upon the evidence of record, respondent proffers that petitioner, as representative of

the estate of Frances Labonte, should be awarded a lump sum of $225,000.00 for pain and

suffering, in the form of a check payable to petitioner. Petitioner agrees.




1Respondent noted that the scope of damages was limited to Ms. Labonte’s GBS and related
sequela only, i.e. petitioner’s original petition did not allege, nor does the record support, that
Ms. Labonte’s GBS caused or contributed to her death. See Ruling on Entitlement, ECF No. 70.
       B. Medicaid Lien

       Respondent proffers that petitioner should be awarded funds to satisfy the

Commonwealth of Massachusetts Medicaid lien in the amount of $101,800.14, which represents

full satisfaction of any right of subrogation, assignment, claim, lien, or cause of action the

Commonwealth of Massachusetts may have against any individual as a result of any Medicaid

payments the Commonwealth of Massachusetts has made to or on behalf of Frances Labonte

from the date of her eligibility for benefits through the date of judgment in this case as a result of

her alleged vaccine-related injury suffered on or about November 13, 2014, under Title XIX of

the Social Security Act.

       The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

two lump sum payments described below, and request that the Special Master’s decision and the

Court’s judgment award the following:    2


       A. A lump sum payment of $225,000.00 in the form of a check payable to petitioner on
          behalf of the estate of Frances Labonte; and

       B. A lump sum payment of $101,800.14, representing compensation for satisfaction of
          the Commonwealth of Massachusetts Medicaid lien, in the form of a check payable
          jointly to petitioner and:

                               Commonwealth of MA – EOHHS
                                   ESTATE RECOVERY
                                      P.O. Box 417819
                                   Boston, MA 02241-7819

       Petitioner agrees to endorse the check to “Commonwealth of Massachusetts – ERU” for



2 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief.
                                                 2
satisfaction of the Medicaid lien.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             /s/ Kyle E. Pozza_____________
                                             KYLE E. POZZA
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146 Benjamin Franklin Station
                                             Washington D.C. 20044-0146
                                             Tel: (202) 616-3661
                                             E-mail: Kyle.Pozza@usdoj.gov


Date: July 26, 2021




                                                3